      Case 7:20-cv-00021 Document 9 Filed on 02/18/20 in TXSD Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

UNITED STATES OF AMERICA,         §
  Plaintiff,                      §
                                  §
v.                                §                  CASE NO. 7:20-CV.-00021
                                  §
2.749 ACRES OF LAND, MORE OR LESS,§
SITUATED IN HIDALGO COUNTY,       §
STATE OF TEXAS; AND HELEN         §
CATHERINE HARDWICKE ET AL.,       §
   Defendants.                    §


           DEFENDANT NEUHAUS & SONS, LLC’S ORIGINAL ANSWER
               TO PLAINTIFF’S COMPLAINT IN CONDEMNATION


TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES, NEUHAUS & SONS, LLC, (hereinafter referred to as “Neuhaus”),

Defendant in the above-styled and numbered cause, and respectfully submits its Original

Answer to Plaintiff’s Complaint in Condemnation and in support thereof, would

respectfully show the Court as follows:

                              ADMISSIONS & DENIALS

      1.     Defendant lacks sufficient knowledge or information to form a belief about

the truth of paragraph 1.

      2.     Defendant admits the allegations in paragraph 2.

      3.     Defendant admits the allegations in paragraph 3.

      4.     Defendant admits the allegations in paragraph 4.

      5.     Defendant does not have sufficient information to admit or deny paragraph

5.



                                                                             1|Page
         Case 7:20-cv-00021 Document 9 Filed on 02/18/20 in TXSD Page 2 of 3



         6.    Defendant does not have sufficient information to admit or deny paragraph

6.

         7.    Defendant denies that the amount of compensation is sufficient as asserted

in paragraph 7.

         8.    Defendant is without sufficient information to admit or deny paragraph 8,

and Defendant has no knowledge as to whether it owns the tract referenced in paragraph

5.

         9.    Defendant is without sufficient information to admit or deny paragraph 9.

         10.   Defendant denies that Plaintiff is entitled to the relief sought against this

Defendant in its Prayer.

                                         PRAYER

         11.   For these reasons, Defendant asks the Court to enter judgment that Plaintiff

take nothing against this Defendant and that the Court adjudicate the owner or owners of

the tract being taken and that the Court determine the just compensation for taking the

tract.




                                                                                  2|Page
      Case 7:20-cv-00021 Document 9 Filed on 02/18/20 in TXSD Page 3 of 3



                                          Respectfully submitted,

                                          JONES, GALLIGAN, KEY & LOZANO, L.L.P.


                                          By:    _______________________________
                                                 LANCE A. KIRBY
                                                 Texas State Bar No. 00794096
                                                 Fed. ID No. 21811
                                                 2300 W. Pike Blvd., Ste. 300
                                                 Weslaco, Texas 78596
                                                 (956) 968-5402
                                                 (956) 969-9402 Fax
                                                 Email: lakirby@jgkl.com

                                                 Attorney in Charge for Defendant,
                                                 Neuhaus & Sons, LLC



                              CERTIFICATE OF SERVICE

       I certify that on February 18, 2019, a copy of the foregoing was electronically filed

using the CM/ECF system, which will automatically serve a Notice of Filing on the

following attorneys:

       Hilda M. Garcia Concepcion
       Assistant United States Attorney
       1701 W. Bus. Highway 83, Suite 600
       McAllen, Texas 78501



                                                 __________________________
                                                 LANCE A. KIRBY




                                                                                  3|Page
